Citation Nr: 1610308	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-32 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a heart disability, claimed as supraventricular tachycardia.

4.  Entitlement to service connection for Crohn's disease.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The July 2012 rating decision denied service connection for all of the issues that are on appeal.  A notice of disagreement was received in April 2013, a statement of the case was issued in September 2013, and a substantive appeal was received in November 2013. 

In June 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed entitlement to service connection for a right knee disability, a low back disability, a heart disability (claimed as supraventricular tachycardia), and Crohn's disease.  He essentially contends that each of these disabilities began during service and has existed since service.  

He has attributed his right knee and low back disabilities to the strenuous physical activities he had to perform as part of his duties as an aircraft maintenance specialist.  The Board notes that these duties are described in detail in the multiple airman performance evaluations of record in the Veteran's service personnel records.  

Before the Board may adjudicate any of these claims on the merits, however, it finds that a remand for further development is necessary.

First, the Board notes that, in January 2012, the Veteran submitted a completed VA Form 21-4142, "Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)," authorizing VA to obtain records from three private doctors.  The first of these, Dr. Richard Herrold, was noted by the Veteran to practice internal medicine and to have treated the Veteran for chest pain related to Crohn's disease.  The second of these, Dr. Dennis Sobotka, was noted by the Veteran to practice gastrointestinal medicine and to have treated the Veteran for chest pain related to Crohn's disease.  The third of these, Dr. Donald Bryan, was noted by the Veteran to be an orthopedist who performed the Veteran's knee surgery.  The record reflects that Dr. Sobotka is the only doctor to whom a records request has been sent, and that these records have been received by VA.  While the VA Form 21-4142 directs that a separate form be filled out for each provider, it does not appear that the lack of separate forms for Dr. Herrold or Dr. Bryan was the reason the AOJ did not send out records requests to these two physicians.  The Board therefore finds it necessary to remand these claims so that the appropriate steps may be taken to attempt to obtain the Veteran's private medical records.

Furthermore, the Board notes that the Veteran testified at his June 2015 Board hearing that he would attempt to obtain opinions from his medical care providers.  In August 2015, the Veteran's accredited representative faxed in a packet of evidence from the Veteran.  The fax cover sheet noted that the packet contains 71 pages and noted that it contains "Appeals," "Letter from Brother," "Health Care Providers Report (2)," and "Medical Report."  The Board has identified the records that appear to be "Appeals," and "Letter from Brother," but it appears that some or all of the "Health Care Providers Report (2)" and/or the "Medical Report" is missing.  Only 7 of the indicated 71 pages have been associated with the claims file.  On remand, the AOJ should take measures to locate the remaining 64 pages, to include requesting that the Veteran resubmit this evidence if necessary.  

Furthermore, the Board finds that a new etiology opinion is required for the right knee disability claim.  The February 2012 VA examination report notes right knee diagnoses of bursitis and meniscal tear.  The June 2012 VA report (from a medical professional who did not conduct the February 2012 examination) provides an etiology opinion with respect to the right knee bursitis, but not the meniscal tear.  The Board finds it necessary to remand this claim in order to obtain an opinion with respect to the right knee meniscal tear.  The examiner should also address the Veteran's lay reports of continuity of symptomatology.  This opinion should also take into account the nature of the Veteran's duties as an aircraft maintenance specialist in service. 

Likewise, on remand, an etiology opinion should be obtained with respect to the Veteran's lay reports of continuity of low back symptomatology since service.  This opinion should also take into account the nature of the Veteran's duties as an aircraft maintenance specialist in service. 

Lastly, etiology opinions concerning the claims of service connection for Crohn's disease and a heart disability claimed as supraventricular tachycardia should be obtained. 


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain any outstanding private medical records, to include those from Dr. Richard Herrold and Dr. Donald Bryan.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  Take appropriate steps to locate the 64 pages of medical records that appear to be missing from the August 2015 packet of records that was submitted by the Veteran's accredited representative in August 2015.  Such steps should include contacting the Veteran's accredited representative and verifying that the submission did, in fact, contain the 71 pages of records that are indicated on the fax cover sheet.  If the submission of an additional 64 pages is confirmed, the representative and the Veteran should be asked to resubmit this evidence.  Otherwise, the development that is directed in the first instruction above concerning the procurement of private medical evidence should be followed with respect to any evidence that is identified as having been contained in the August 2015 records packet.

3.  Following completion of the first two instructions above, send the Veteran's claims file to the examiner who authored the February 2012 VA examination or the June 2012 VA etiology opinion, or to another qualified individual, to obtain an addendum to the June 2012 opinion.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand.

With respect to the right knee disability claim: the examiner should be asked to opine as to whether it is at least as likely as not (at least a 50-50 probability) that the Veteran's right knee meniscal tear or any other right knee disability had its onset in service or is related to any in-service disease, event, or injury, to include the Veteran's treatment for right knee bursitis in service.  In answering this question, the examiner must consider and discuss the Veteran's reports of having experienced continuity of right knee symptomatology since service.  The examiner should not discount the Veterans assertions of continuity of symptoms in service and following service merely due to the absence of treatment records in service and after service.  The examiner must also take into account the nature of the Veteran's duties as an aircraft maintenance specialist in service as described by the Veteran and by the multiple airman performance evaluations in his service personnel records.  (See Hearing Transcript pages 4-8)

If the examiner determines that an opinion cannot be rendered without examination, schedule the Veteran for an appropriate VA examination.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

With respect to the low back disability claim: the examiner should be asked to opine as to whether it is at least as likely as not (at least a 50-50 probability) that any current low back disability had its onset in service or is related to any in-service disease, event, or injury, to include the Veteran's treatment for lumbosacral strain in service.  In answering this question, the examiner must consider and discuss the Veteran's reports of having experienced continuity of low back symptomatology since service.  The examiner should not discount the Veterans assertions of continuity of symptoms in service and following service merely due to the absence of treatment records in service and after service.  The examiner must also take into account the nature of the Veteran's duties as an aircraft maintenance specialist in service as described by the Veteran and by the multiple airman performance evaluations in his service personnel records.  (See Hearing Transcript pages 4-8)

If the examiner determines that an opinion cannot be rendered without examination, schedule the Veteran for an appropriate VA examination.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  


4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's Crohn's Disease.  All indicated tests and studies should be accomplished.  The examiner should state whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran has Crohn's disease which is related to service, including to his complaints of pain in the lower abdomen and stressed induced bowel problems.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any heart disease found.  All indicated tests and studies should be accomplished.  

The examiner should state whether the Veteran currently has a heart disability.  In this regard, the examiner should state whether supraventricular tachycardia represents a heart disease/disability.

If a heart disease/disability is found, the examiner should state whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's heart disease/disability is related to service, including to his complaints of having a fast heartbeat while in service.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

6.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is denied, the AOJ should then provide the Veteran and his accredited representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



